Citation Nr: 0825004	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether an April 26, 2004, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to an effective date 
prior to January 17, 1984, for the award of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to May 
1979.  

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in an April 26, 
2004, Board decision that denied entitlement to an effective 
date prior to January 17, 1984, for the award of a TDIU.  


FINDINGS OF FACT

1.  In a June 1997 decision, the Board granted entitlement to 
an earlier effective date of June 1, 1984, for an award of a 
TDIU.

2.  The veteran has not claimed that the Board's June 1997 
decision was clearly and unmistakably erroneous.

3.  In an April 26, 2004, decision, the Board denied the 
veteran's claim of entitlement to an effective date prior to 
January 17, 1984, for the award of a TDIU.  

4.  The correct facts, as they were known at the time of the 
April 26, 2004, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.


CONCLUSION OF LAW

The April 26, 2004, Board decision denying entitlement to an 
effective date prior to January 17, 1984, for the award of a 
TDIU, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.1400, 20.1403 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).

In a May 1982 rating decision, the RO denied a TDIU and that 
decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2007).

The veteran subsequently sought to reopen his claim for a 
TDIU in January 1984, and the claim was received by the RO on 
February 29, 1984. 

In an October 1988 decision, the Board determined that 
entitlement to a 50 percent evaluation, and no more, 
effective prior to April 18, 1984, was warranted, and that 
entitlement to a 70 percent evaluation, and no more, was 
warranted from June 1, 1984, to September 16, 1985.  

The RO, in November 1988, denied a TDIU.  The veteran was not 
informed in writing of the adverse decision or his associated 
appellate rights.  The RO again denied a TDIU in November 
1990.

In May 1997, the Board denied an effective date prior to 
September 17, 1985, for the award of a 100 percent schedular 
disability evaluation for the veteran's schizophrenia with 
anxiety; granted a TDIU for the period between June 1, 1984, 
and September 16, 1985; and remanded the issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability for the period 
between May 5, 1979, and May 31, 1984, to the RO for 
additional action.

In June 2000, the Board determined that an effective date in 
January 1984 was warranted for the award of a total rating 
for compensation purposes based on individual 
unemployability.  In July 2000, the RO retroactively 
effectuated the veteran's award of a TDIU as of January 17, 
1984.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2002, the 
Court granted the parties' Joint Motion for Remand; vacated 
that portion of the Board's June 2000 decision which denied 
an effective date prior to January 1984 for the award of a 
TDIU and remanded that issue to the Board for additional 
action.

On April 26, 2004, the Board denied the veteran's claim for 
an effective date earlier than January 17, 1984 for the award 
of a TDIU.  At the time of the April 2004 Board decision, 
service connection was only in effect for schizophrenia with 
anxiety, and such disability was evaluated as 50 percent 
disabling.    

The veteran alleges CUE in the April 26, 2004, Board decision 
on the basis that the evidence shows that he is entitled to a 
100 percent evaluation dating back to the date of his 
separation from service.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

Here, as a threshold matter, the Board finds that the 
arguments advanced by the veteran allege CUE with the 
requisite specificity.  

A determination of whether the April 26, 2004 Board decision 
was based on CUE must be based on the law then in effect and 
the evidence then of record.  The Board in its April 26, 
2004, decision pointed out that the laws and regulations 
governing the assignment of the effective date for the grant 
of an award of a TDIU were essentially the same as now.  The 
Board stated that the assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  The statute provides, in pertinent part, 
that: 

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor. 

***

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date. 38 U.S.C.A. § 5110 (West 2002).

The Board also pointed out that the pertinent provisions of 
38 C.F.R. § 3.400 (2007) clarify that: 

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

***

(o)(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

In the April 26, 2004, decision, the Board also indicated 
that the relevant laws and regulations governing assignments 
of a TDIU in effect in 1984 were essentially the same as 
those currently in effect.  The Board pointed out that total 
ratings for compensation purposes may be assigned where the 
combined schedular rating for the veteran's service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341.  The provisions of 38 
C.F.R. § 4.16, elaborate, in pertinent part, that: 

(a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. ... It is provided further that 
the existence or degree of nonservice-
connected disabilities or previous 
unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service- connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable. Marginal employment shall 
not be considered substantially gainful 
employment.

 (b) It is the established policy of the 
VA that all veterans who are unable to 
secure and follow a substantially gainful 
occupation by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

Based on the foregoing, the Board considered the pertinent 
law in effect at the time of the April 26, 2004, decision.  
As a preliminary matter, the Board notes that the veteran has 
not challenged the May 1997 decision as being clearly and 
unmistakably erroneous and the Board is bound by the 
preclusive effect of that determination.  38 U.S.C.A. 
§§ 5109A, 7104, 7111; 38 C.F.R. §§ 3.105, 20.1100.  

With regard to the date of claim, the Board pointed out that 
the veteran's January 1984 claim remained pending until the 
November 1990 denial of a TDIU.  Thus, the Board indicated 
that the veteran's claim for a total rating for compensation 
purposes based on individual unemployability was received on 
February 29, 1984.  

However, the Board concluded that the appropriate effective 
date for the award of a TDIU was January 17, 1984, the day of 
his termination from his position as a high school band 
director, as his claim was received within the year 
thereafter. 

The veteran asserts that he should have been afforded a VA 
examination in 1979, which would have demonstrated that he 
had a psychiatric disability at that time.  The record shows 
that the veteran did undergo a VA psychiatric examination in 
November 1979.  The Board, in its April 2004 decision, 
acknowledged that the veteran's service-connected psychiatric 
disability was productive of significant vocational 
impairment prior to January 1984.  However, the Board also 
noted that to the extent the veteran wishes to challenge the 
schedular evaluation assigned for his service-connected 
disability prior to January 17, 1984, the Board may not 
revisit the issue of the appropriate evaluation for the 
veteran's psychiatric disability in the absence of either a 
claim of clear and unmistakable error in the prior Board 
decisions or an express Motion for Reconsideration of the 
decisions.  

In any event, the Board notes that a failure in the duty to 
assist does not establish CUE.  See 38 C.F.R. § 20.1403(d); 
see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
In Cook, the United States Court of Appeals for the Federal 
Circuit emphasized that a purported failure in the duty to 
assist cannot give rise to CUE, nor does it result in "grave 
procedural error" so as to vitiate the finality of a prior, 
final decision.  Therefore, in this case, the Board cannot 
grant the appeal on the basis that any failure in the duty to 
assist by VA rendered the April 2004 Board decision non-
final.

The veteran asserts that he was unemployable prior to January 
17, 1984.  In finding that he was unemployable as of January 
17, 1984, the Board, in its April 26, 2004, decision, found 
persuasive the written statements and associated 
documentation from the Iberville Parish School Board dated in 
December 1983 that state that he was employed as a high 
school teacher and band director; was apparently in his 
second school year of employment at the school; and his 
performance had been less than satisfactory.  He was 
suspended with pay as of December 16, 1983.  The school 
personnel recommended that the veteran's employment be 
terminated of January 17, 1984 due to "incompetency and 
willful neglect of duty."  

The veteran also asserts CUE on the basis that the Board did 
not refer his claim for extraschedular consideration.  The 
veteran contends that his diagnosis of paranoid schizophrenia 
is both an exceptional and unusual disability, and therefore, 
his case should have been referred to the Director of C&P for 
extraschedular consideration.  He feels that once a diagnosis 
of paranoid schizophrenia is rendered, "it is irrevocable, 
irreversible, incurable, permanent, and total."  

The Board, in its April 26, 2004, decision, pointed out that 
the RO, in March 1999, expressly considered and declined to 
refer the veteran's claim to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 4.16(b).  The Board also noted that the veteran was 
engaged in substantially employment for well over a year 
prior to January 17, 1984, thus he was not unemployable and 
referral under 38 C.F.R. § 4.16(b) would have been improper.  

The veteran further asserts that he was marginally employed, 
rather than gainfully employed prior to January 17, 1984.  
For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.  
Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  

The Board, in its April 2004 decision, pointed out that the 
veteran reported that he had received as much as $1,322.00 
per month in pay as a schoolteacher, which was an amount well 
above the poverty level.  The Board further notes that the 
pertinent criterion in section 4.16 of 38 C.F.R is that the 
claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  The focus is not on the amount of his income, 
but on whether his service-connected disabilities preclude 
him from working.  Even if a claimant's income is below the 
poverty level, it does not necessarily lead to the conclusion 
that this is the result of earning impairment from a service-
connected disability.  

In reaching the finding that the veteran is not entitled to 
an effective date earlier than January 17, 1984 for the award 
of a TDIU, the Board finds that the evidence of record was 
accurately reported.  Therefore, the determination was not 
based on an incorrect factual basis.  In light of the 
foregoing, the Board finds that the veteran has not 
established that any of the correct facts, as they were known 
at the time, were not before the Board on April 26, 2004, and 
has not shown that, but for incorrect application of 
statutory or regulatory provisions, the outcome of the claim 
would have been manifestly different.  Accordingly, the Board 
concludes that there is no CUE in the April 26, 2004, Board 
decision denying entitlement to an effective date prior to 
January 17, 1984, for the award of a TDIU.


ORDER

The veteran's motion to revise or reverse the April 26, 2004, 
Board decision that denied his claim of entitlement to an 
effective date prior to January 17, 1984, for the award of a 
TDIU, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


